Citation Nr: 0800139	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.  In June 2007, the veteran testified before the 
Board.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).

The veteran's service medical records show that he complained 
of chronic low back pain in October 1981 after digging a 
foxhole.  He reported intermittent pain with forward flexing 
and lifting.  The diagnosis was resolved low back pain.  The 
veteran was treated on four occasions for low back pain in 
April 1989, May 1989, October 1989, and December 1989.  A 
January 1992 medical report shows that the veteran complained 
of recurrent low back pain on walking and running.  The 
diagnosis was chronic lumbar strain.  The veteran submitted a 
copy of a portion of his February 1992 separation 
examination.  The copy shows an impression of lumbar strain, 
controlled with physical therapy and non-steroid, anti-
inflammatory medications.  

The first post-service clinical evidence of a low back 
disability is a September 2003 private medical report where 
the veteran reported chronic intermittent low back trouble.  
He stated that he was unloading a truck full of duffle bags 
during service and was standing at the bottom when a few of 
the bags were accidentally thrown on top of him by other 
soldiers.  The veteran reported tightness in the upper 
cervical spine, restriction and tightness in the thoracic 
spine, and constant pain and tightness in the lumbar spine.  
There was no numbness, tingling or pain in the arms, hands, 
legs, or feet.  There were no severe episodes of headaches, 
dizziness, or bladder or bowel problems.  The low back pain 
was aggravated by prolonged standing or repetitive bending or 
stooping.  Examination revealed muscle spasm and/or edema in 
the cervical, thoracic, and lumbar areas.  An x-ray showed 
lumbar lordosis, mild narrowing of the posterior aspect of 
the L1-L2 disc space, and increased disc space at L4-L5 and 
L5-S1.  

On VA examination in May 2004, the examiner reviewed the 
veteran's entire case file and noted that the veteran had 
lumbar lordosis.  Range of motion showed 90 degrees flexion, 
30 degrees extension, 45 degrees rotation bilaterally, and 30 
degrees lateral bending bilaterally.  The veteran reported 
that extension and rotation caused pain.  He also stated that 
he had increased low back pain with movement, but there was 
no weakened movement against varying resistance.  He 
complained of back pain after walking as short a distance as 
20 to 50 feet.  There were no reports of episodic 
exacerbation since the veteran described his low back pain as 
being constant.  He denied taking any medication for his low 
back condition.  The examiner opined that it was not at least 
as likely as not that there was a back condition other than 
intermittent strain of the lumbar region.  He noted that the 
veteran was able to walk from his parked car to the office, 
which was a distance that exceeded 50 feet.  He further noted 
that the veteran did not use a cane or other assistance 
device.  

The Board finds that a VA examination would be useful to 
determine whether any current low back disability is related 
to the veteran's inservice injury.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA spine 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner.  The review should be noted in 
the examination report.  Specifically the 
examiner should provide the following 
information:

Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disability is 
etiologically related to the injury 
in service?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


